EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Telephonic Interview

The examiner reached applicant’s representative, Ellen R. Smith, to review the claim language and put the claim(s) in condition for allowance. The discussion was centered on the applicant’s argument(s) / remark(s) with respect to the rejection of claim 1 as cited on the last office action. Applicant was informed that the argument(s)/remark(s) are not persuasive and that the prior arts cited on the office action read on the claim limitations. It was suggested to reconsider the objected claims 4-7 to be rewritten in independent form including all of the limitation of the base claim and any intervening claims. On October 10, an agreement was reached to rewrite claims 4 and 5 in independent form via an examiner’s amendment.

The application has been amended as follows:

		Claim 1 (canceled).

		Claim 4 (currently amended)  A vehicle control system for a vehicle mounted with an electric power steering apparatus having an electric motor driven to control a steering angle of wheels, the vehicle control system comprising a controller configured to perform steering control for controlling an energization of the electric motor to control the steering angle of the wheels, 
		wherein the controller is configured to:
		when the wheels are held after being steered by a specific steering in the steering control, perform a steering return process in which the wheels are turned back and held in a direction opposite to a steering direction of the specific steering, and 
		during a stationary steering-holding in which the steering angle is held and the vehicle is stopped, perform an energization suppression process for reducing energization to the electric motor to be smaller than the energization before the stationary steering- holding,
		wherein the steering control is configured to control energization of the electric motor to bring an actual steering angle of the wheels closer to a required steering angle, and 
		wherein the steering return process is configured to control energization of the electric motor so that the actual steering angle returns to the required steering angle after overshooting the required steering angle in the process of holding the actual steering angle at the required steering angle.

A vehicle control system for a vehicle mounted with an electric power steering apparatus having an electric motor driven to control a steering angle of wheels, the vehicle control system comprising a controller configured to perform steering control for controlling an energization of the electric motor to control the steering angle of the wheels, 
		wherein the controller is configured to:
		when the wheels are held after being steered by a specific steering in the steering control, perform a steering return process in which the wheels are turned back and held in a direction opposite to a steering direction of the specific steering, and 
		during a stationary steering-holding in which the steering angle is held and the vehicle is stopped, perform an energization suppression process for reducing energization to the electric motor to be smaller than the energization before the stationary steering- holding,
		wherein the steering control is configured to control the energization of the electric motor to bring an actual steering angle of the wheel closer to a required steering angle, and 
		wherein the steering return process is configured to control the energization of the electric motor so that the wheels are turned back and held in a direction opposite to the steering direction toward the required steering angle in the process of bringing the actual steering angle closer to the required steering angle.

		Claim 2 (currently amended) The vehicle control system according to claim 4, wherein the specific steering is a stationary steering that performs steering in a state in which the vehicle is stopped. 

		Claim 3 (currently amended) The vehicle control system according to claim 4, wherein the controller is configured to stop the energization suppression process when the vehicle starts traveling during the energization suppression process.

		Claim 8 (currently amended) The vehicle control system according to claim 4, wherein the controller is configured to stop the energization suppression process when the vehicle starts traveling during the energization suppression process.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/J.O.P/Examiner, Art Unit 3664    
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664